Citation Nr: 1731516	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of kidney cancer, status-post nephrectomy, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 through July 1969, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues on appeal were remanded previously by the Board in May 2014 for further development, to include issuing the Veteran a Statement of the Case (SOC) concerning his claim for service connection for service connection for a heart disorder, claimed previously as tachycardia and atrial fibrillation, to include as due to herbicide exposure.  The Veteran was issued a November 2016 SOC with regard to his heart disorder claim.  However, he did not timely perfect an appeal with regard to this issue.  Therefore, despite the erroneous inclusion of this issue in the April 2017 supplemental statement of the case (SSOC), this issue is not properly before the Board.  Accordingly, it will not be discussed in the decision.  38 C.F.R. §§ 19.32, 19.33, 20.202, 20.302.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In November 2016, a VA examiner opined that based on the current standard medical literature review, kidney cell carcinoma are not listed under diseases associated with Agent Orange exposure.  The rationale for the opinion was that current standard medical literature review on the Veteran's diseases associated with Agent Orange and a review of the record and physical examination.

However, the examiner was not specific as to what research led to this conclusion.  This is particularly significant as in his June 2011 opinion, Dr. F.H. cited to specific medical evidence to support his conclusion that the Veteran's kidney cancer was at least as likely as not related to his in-service herbicide exposure.

Regarding the claim for hypertension, the March 2017 VA examiner appears to support the negative opinion based on the absence of hypertension as "on the list" of presumptive diseases.  This is not a sufficient rationale.

As the VA examiner's opinions are inadequate, a remand for addendums is necessary.

Accordingly, the case is REMANDED for the following action:

1. Return the November 2016 VA kidney examination report to the examiner for an addendum opinion.  Specifically, the examiner must support any conclusion reached with a thorough rationale, to include what medical evidence/studies support the conclusion, especially in light of Dr. F.H.'s June 2011 opinion that references specific studies to support his conclusions.  A complete rationale, to include references to specific medical literature and evidence specific to the Veteran's history, is requested.

2. Return the March 2017 VA hypertension examination report to the examiner for an addendum opinion.  Specifically, the examiner cannot rely solely on the fact that hypertension is not considered a presumptively service-connected disability related to herbicide exposure.  A complete rationale, to include references to specific medical literature and evidence specific to the Veteran's history, is requested.

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


